                                           Case 3:20-cv-03343-EMC Document 87 Filed 05/04/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       FORTINET, INC.,                                  Case No. 20-cv-03343-EMC (JSC)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE: MOTIONS TO STRIKE
                                                 v.                                         INFRINGEMENT CONTENTIONS
                                  10

                                  11       FORESCOUT TECHNOLOGIES, INC.,                    Re: Dkt. Nos. 46, 80
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Fortinet brings patent infringement claims against Defendant Forescourt

                                  15   Technologies Inc. Plaintiff alleges that Defendant infringes on five cybersecurity related

                                  16   technology patents. Defendant has filed two motions to strike Fortinet’s infringement contentions.

                                  17   (Dkt. Nos. 46, 80.) Both motions were filed while motions to dismiss the underlying patent

                                  18   infringement claims were pending. (Dkt. No. 24, 71.) Following the district court’s order

                                  19   granting in part and denying in part Defendant’s first motion to dismiss, the parties stipulated to an

                                  20   amended case schedule which included a date for Plaintiff to file amended infringement

                                  21   contentions. (Dkt. No. 70.) Defendant then moved to dismiss Plaintiff’s amended complaint and

                                  22   Plaintiff’s new infringement contentions, although only with respect to the newly asserted

                                  23   patents.1 (Dkt. Nos. 71 and 80.) This Order resolves Defendant’s first motion to strike the

                                  24   infringement contentions. (Dkt. No. 46.) The Court VACATES the May 6, 2021 hearing on

                                  25   Defendant’s second motion to strike the infringement contentions and holds the motion in

                                  26   abeyance pending disposition of the motion to dismiss the patent infringement claims that are the

                                  27
                                       1
                                  28     Defendant contends that its time to respond with respect to the other patents—including those at
                                       issue in this motion—is tolled pending disposition of this motion to dismiss. (Dkt. No. 71 at n.3.)
                                          Case 3:20-cv-03343-EMC Document 87 Filed 05/04/21 Page 2 of 8




                                   1   subject of the second motion to strike. (Dkt. No. 80.)

                                   2                                          LEGAL STANDARD

                                   3          This District’s Patent Local Rules require both parties to provide early identification of

                                   4   their respective infringement and invalidity theories. See Patent L.R. 3–1, 3–3. Patent Local Rule

                                   5   3–1 provides that a party claiming patent infringement must serve a disclosure of asserted claims

                                   6   and infringement contentions that addresses “[s]eparately for each asserted claim, each accused

                                   7   apparatus, product, device, process, method, act, or other instrumentality (“Accused

                                   8   Instrumentality”) of each opposing party of which the party is aware.” Patent L.R. 3–1(b). “The

                                   9   identification shall be as specific as possible.” Id. The patentee must further provide “[a] chart

                                  10   identifying specifically where each limitation of each asserted claim is found within each Accused

                                  11   Instrumentality.” Id. at 3–1(c). Once served, the contentions constitute the universe of the parties’

                                  12   respective theories, and those contentions may be amended only by order of the court and upon a
Northern District of California
 United States District Court




                                  13   showing of good cause. Patent L.R. 3–6.

                                  14          The purpose of these disclosures is to “require parties to crystallize their theories of the

                                  15   case early in the litigation,” O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355,

                                  16   1364 (Fed. Cir. 2006) (quoting Atmel Corp. v. Info. Storage Devices, Inc., No. C 95–1987 FMS,

                                  17   1998 WL 775115, at *2 (N.D. Cal. 1998)), so as to “further the goal of full, timely discovery and

                                  18   provide all parties with adequate notice of and information with which to litigate their cases,”

                                  19   Genentech, Inc. v. Trustees of Univ. of Pennsylvania, Case No. 10–cv–2037, 2012 WL 424985, at

                                  20   *2 (N.D. Cal. Feb. 9, 2012) (citation and internal quotation marks omitted). “The rules thus seek

                                  21   to balance the right to develop new information in discovery with the need for certainty as to the

                                  22   legal theories.” O2 Micro, 467 F.3d at 1366. A district court has wide discretion in enforcing the

                                  23   Patent Local Rules. Id. at 1365–66; SanDisk Corp. v. Memorex Prods., Inc., 415 F.3d 1278, 1292

                                  24   (Fed. Cir. 2005).

                                  25          “[A]ll courts agree that the degree of specificity under Local Rule 3–1 must be sufficient to

                                  26   provide reasonable notice to the defendant why the plaintiff believes it has a ‘reasonable chance of

                                  27   proving infringement.’” Shared Memory Graphics LLC v. Apple, Inc., 812 F.Supp.2d 1022, 1025

                                  28   (N.D. Cal. 2010) (quoting View Eng’g, Inc. v. Robotic Vision Sys., Inc., 208 F.3d 981, 986 (Fed.
                                                                                         2
                                          Case 3:20-cv-03343-EMC Document 87 Filed 05/04/21 Page 3 of 8




                                   1   Cir. 2000)); see also Blue Spike, LLC v. Adobe Sys., Inc., No. 14–CV–01647–YGR JSC, 2015 WL

                                   2   335842, at *4 (N.D. Cal. Jan. 26, 2015). While the patent rules do not “require the disclosure of

                                   3   specific evidence nor do they require a plaintiff to prove its infringement case, ... a patentee must

                                   4   nevertheless disclose what in each accused instrumentality it contends practices each and every

                                   5   limitation of each asserted claim to the extent appropriate information is reasonably available to

                                   6   it.” DCG Sys. v. Checkpoint Techs., LLC, 2012 WL 1309161, at *2 (N.D. Cal. Apr. 16, 2012)

                                   7   (internal quotation marks omitted); see also Shared Memory, 812 F.Supp.2d at 1025 (stating that

                                   8   patent holder “must map specific elements of Defendants’ alleged infringing products onto the

                                   9   Plaintiff’s claim construction”).

                                  10                                               DISCUSSION

                                  11          The thrust of Defendant’s motion is that the Court should strike the infringement

                                  12   contentions regarding indirect and willful infringement because they fail to specify a factual basis
Northern District of California
 United States District Court




                                  13   for Plaintiff’s claims of induced infringement, contributory infringement, and willful infringement.

                                  14   “[C]ourts in this district have explained that where parties believe that the substance of

                                  15   infringement contentions are defective, the proper course is to bring a dispositive motion based on

                                  16   the appropriate record.” See Asia Vital Components Co. v. Asetek Danmark A/S, 377 F. Supp. 3d

                                  17   990, 1015–16 (N.D. Cal. 2019) (citing Synopsys, Inc. v. ATopTech, Inc., No.

                                  18   13CV02965MMCDMR, 2015 WL 5210669, at *6 (N.D. Cal. Sept. 7, 2015) (“To the extent

                                  19   ATopTech believes that basis [for the willful infringement contentions] is insufficient to state a

                                  20   claim, the proper course of action is to file a motion before the presiding judge challenging the

                                  21   sufficiency of the pleadings, not the present motion to strike the ICs.” (emphasis added) ); GN

                                  22   Resound A/S v. Callpod, Inc., No. C 11-04673 SBA, 2013 WL 1190651, at *7 (N.D. Cal. Mar. 21,

                                  23   2013) (“Defendant has not cited any authority holding that a disclosure under Rule 3-1(h) requires

                                  24   a Plaintiff to disclose facts sufficient to state a cognizable claim for willful infringement.... To the

                                  25   extent Defendant believes the operative complaint fails to state a claim for willful infringement,

                                  26   Defendant may file the appropriate motion under the Federal Rules of Civil Procedure.”)).

                                  27   Defendant in fact filed such a motion and the district court granted the motion with respect to

                                  28   Plaintiff’s claims for contributory and willful infringement, and denied the motion with respect to
                                                                                           3
                                          Case 3:20-cv-03343-EMC Document 87 Filed 05/04/21 Page 4 of 8




                                   1   Plaintiff’s claim for induced infringement. (Dkt. No. 55.) The Court defers to the district court’s

                                   2   findings with respect to the sufficiency of the factual basis for Plaintiff’s claims.

                                   3          Alternatively, Defendant maintains that even if the Court does not strike the infringement

                                   4   contentions, it should order Plaintiff to amend the contentions because they fail to comply with the

                                   5   Patent Local Rules in several respects. The Court address each in turn.

                                   6          First, Defendant insists that the contentions fail to identify the accused products in

                                   7   accordance with Rule 3-1(b); in particular, the contentions (1) fail to identify the products with the

                                   8   requisite specificity, and (2) are deficient for the ’299 patent because they fail to identify the third-

                                   9   party products at issue. Rule 3-1(b) requires a party to “[s]eparately for each asserted claim,”

                                  10   identify “each accused apparatus, product, device, process, method, act, or other instrumentality

                                  11   (“Accused Instrumentality”) of each opposing party of which the party is aware.” The description

                                  12   “shall be as specific as possible” such that “[e]ach product, device, and apparatus shall be
Northern District of California
 United States District Court




                                  13   identified by name or model number, if known.” Patent L.R. 3-1(b). There is no dispute that

                                  14   Plaintiff has identified the products which it alleges infringe; instead, Defendant maintains that the

                                  15   contentions are insufficient because Plaintiff has not identified the specific versions of the accused

                                  16   products. Plaintiff counters that it listed all the version numbers of which it is aware and

                                  17   Defendant is well aware of the version numbers because it only alleges infringement of products

                                  18   that have been on sale for the last half year (as of October 2020). (Dkt. No. 48 at 11.) Plaintiff’s

                                  19   disclosure is sufficient for purposes of Rule 3-1(b)—Plaintiff represents it has disclosed all that it

                                  20   is aware of and the version numbers are easily ascertainable by Defendant given the limited time

                                  21   period at issue. To the extent that Defendant suggests in its reply that Plaintiff’s time period

                                  22   representation is inconsistent with Plaintiff’s statements elsewhere that the infringement began in

                                  23   2014, Plaintiff will be held to its Complaint allegations and the infringement contentions which it

                                  24   represents only accuse products dating back to May 2020.

                                  25          With respect to the ’299 patent, Defendant challenges Plaintiff’s failure to identify the

                                  26   third-party VPN Concentrator. It contends that the infringement chart identifies a third-party VPN

                                  27   Concentrator, but no such third-party product is identified in the infringement contentions.

                                  28   (Compare Dkt. No. 46-4 at 9-10 with Dkt. No.46-2 at 4.) Plaintiff counters that it is not required
                                                                                           4
                                          Case 3:20-cv-03343-EMC Document 87 Filed 05/04/21 Page 5 of 8




                                   1   to identify third-party products and that it has provided all information known to it which is that

                                   2   Defendant uses the VPN Concentrator plugin. (Dkt. No. 46-2 at 4 (Rule 3-1(b) disclosure for the

                                   3   ’299 patent identifying “Forescout Network Module VPN Concentrator Plugin.”). Given

                                   4   Plaintiff’s representation that it has disclosed all that is “known” of this product, its disclosure is

                                   5   sufficient for purposes of Rule 3-1(b).

                                   6           Second, Defendant insists that Plaintiff’s infringement charts fail to satisfy Rule 3-1(c)

                                   7   because they do not identify the where or the how of the infringement or who is performing which

                                   8   step when. Rule 3-1(c) requires Plaintiff to provide “[a] chart identifying specifically where and

                                   9   how each limitation of each asserted claim is found within each Accused Instrumentality,

                                  10   including for each limitation that such party contends is governed by 35 U.S.C. § 112(6), the

                                  11   identity of the structure(s), act(s), or material(s) in the Accused Instrumentality that performs the

                                  12   claimed function.” For each of the patents at-issue Defendant maintains that it cannot determine
Northern District of California
 United States District Court




                                  13   what is accused with respect to multiple claim limitations.

                                  14           For example, for the ’314 patent limitation 1[c] the chart states:

                                  15

                                  16

                                  17

                                  18

                                  19   (Dkt. No. 46-3 at 46.) This statement is followed by 25 pages of screenshots without any

                                  20   explanation of how the claimed limitation of “associating said templates with said profiles” is

                                  21   performed. (Id. at 46-70.)

                                  22           “At the Patent Local Rule 3-1 Disclosure stage, a plaintiff must put forth information so

                                  23   specific that either reverse engineering or its equivalent is required.” Finjan, Inc. v. Check Point

                                  24   Software Techs., Inc., No. 18-CV-02621-WHO, 2019 WL 955000, at *5 (N.D. Cal. Feb. 27, 2019)

                                  25   (internal citation and quotation marks omitted). A party cannot meet its burden simply by

                                  26   parroting claim language or through reference screenshots or website content. See Digital Reg of

                                  27   Texas, LLC v. Adobe Systems Inc., No. CV 12-01971-CW (KAW), 2013 WL 3361241, *4 (N.D.

                                  28   Cal. Jul. 3, 2013) (infringement contentions that “parrot” claim language and “incorporate [ ]
                                                                                           5
                                          Case 3:20-cv-03343-EMC Document 87 Filed 05/04/21 Page 6 of 8




                                   1   screen s[h]ots in lieu of explanatory text” are improper because they leave defendants “to guess

                                   2   what particular system (or aspect of a particular system) [the patentee] is accusing of meeting each

                                   3   limitation.”). Further, Rule 3-1(c) requires the party to include the information for each

                                   4   limitation—its does not leave to it to the allegedly infringing party to piece it together. See Uniloc

                                   5   2017 LLC v. Apple, Inc., No. 19-01929 EJD (VKD), 2020 WL 978678, at *4 (N.D. Cal. Feb. 28,

                                   6   2020) (“ Uniloc’s color-coded pictures, without more, do not fairly describe Uniloc’s theory of

                                   7   infringement by showing where and how each limitation of each asserted claim is found in the

                                   8   accused product.”).

                                   9          Plaintiff’s disclosure does exactly what is not allowed. It merely parrots claim language

                                  10   and then includes pages of screen shots without adequately alleging the screen shot’s connection

                                  11   to the claim language. It is also not clear who or what is accused of performing the limitation

                                  12   which is particularly problematic given the reference to multiple actors—“Sponsors” and “Admin
Northern District of California
 United States District Court




                                  13   Sponsors.” Plaintiff’s counter that elsewhere in its 395-page chart it “identifies ‘guest tags’ and

                                  14   the templates created through ‘guest registration’ as those phrases are used in Forescout’s own

                                  15   product material” (Dkt. No. 48 at 15 (quoting Dkt. No. 46, Ex. 2 at 25-26)) is inadequate. If it is

                                  16   relying on other disclosures in its Chart such reliance must be explicit; it is not the Court’s nor

                                  17   Defendant’s responsibility to sift through the Chart in search of relevant disclosures.

                                  18          Defendant identifies similar issues with respect to the other patents at-issue. Plaintiff’s

                                  19   response again parrots the claim language itself which is insufficient. (Dkt. No. 48 at 16-18.) See

                                  20   Finjan, 2019 WL 955000, at *5. Plaintiff shall therefore amend its infringement charts consistent

                                  21   with Rule 3-1(c).

                                  22          Third, Defendant insists that Plaintiff’s priority date and conception contentions violate

                                  23   Rule 3-1(f) because they improperly recite an open-ended “at least as early as” priority date and

                                  24   fail to identify any specific claimed conception date. Patent Local-Rule 3-1(f) requires a party to

                                  25   state “[f]or any patent that claims priority to an earlier application, the priority date to which each

                                  26   asserted claim allegedly is entitled.” Plaintiff’s identification states that the “Asserted Claims are

                                  27   entitled to a priority date as least as early as the following”: October 30, 2009 for the ’314 patent

                                  28
                                                                                          6
                                             Case 3:20-cv-03343-EMC Document 87 Filed 05/04/21 Page 7 of 8




                                   1   and June 10, 2008 for the ’299 patent.2 (Dkt. No. 46-2 at 8.) Defendant requests that the “at least

                                   2   as early as language” be stricken. Plaintiff responds that it understands that “its priority date is

                                   3   limited to the actual dates identified in its infringement contentions.” (Dkt. No. 48 at 20.) Given

                                   4   this admission, the “at least as early as” language is STRICKEN from the infringement

                                   5   contentions. Nothing in Rule 3-1(f) requires disclosure of conception date. To the extent that

                                   6   Defendant contends that Plaintiff has not produced documents within its possession, custody, or

                                   7   control regarding conception date, it may move to compel.

                                   8             Fourth, Defendant insists that Plaintiff’s identification of practicing products and the

                                   9   related document production are deficient under Rules 3-1(g) and 3-2(1). Patent Rule 3-1(g) states

                                  10   that “[i]f a party claiming patent infringement wishes to preserve the right to rely, for any purpose,

                                  11   on the assertion that its own or its licensee’s apparatus, product, device, process, method, act, or

                                  12   other instrumentality practices the claimed invention, the party shall identify, separately for each
Northern District of California
 United States District Court




                                  13   asserted claim, each such apparatus, product, device, process, method, act, or other instrumentality

                                  14   that incorporates or reflects that particular claim.” Plaintiff has identified the following products:

                                  15   for the ’314 Asserted Claims: FortiNAC; for the ’299 Asserted Claims: FortiNAC; and for the

                                  16   ’662 Asserted Claims: FortiGate. (Dkt. No. 46-2 at 8.) Defendant has not shown how this

                                  17   disclosure is insufficient. With respect to the document production, Defendant indicates that

                                  18   Plaintiff has since produced the requisite document.

                                  19             Fifth and finally, Defendant insists that Plaintiff’s first date of infringement contentions

                                  20   are deficient under Rule 3-1(h). Rule 3-1(h) requires the party asserting infringement to identify

                                  21   “for each opposing party” “the timing of the point of first infringement, the start of claimed

                                  22   damages, and the end of claimed damages.” Plaintiff’s contentions identify the first date any

                                  23   entity—not Defendant—infringed. Plaintiff shall amend the contentions to specify the date of first

                                  24   infringement by Defendant for each patent at-issue.

                                  25                                               CONCLUSION

                                  26             For the reasons stated above, Defendant’s first motion to strike the infringement

                                  27

                                  28   2
                                           These are the two patents that claim priority to an earlier application. (Dkt. No. 48 at 19.)
                                                                                            7
                                          Case 3:20-cv-03343-EMC Document 87 Filed 05/04/21 Page 8 of 8




                                   1   contentions is DENIED in part and GRANTED in part. (Dkt. No. 46.)

                                   2           With respect to Defendant’s pending second motion to strike infringement contentions

                                   3   relating to the ’034 and ’421 patent claims (Dkt. No. 80), the motion maintains, among other

                                   4   things, that Plaintiff lacks a factual or legal basis to assert indirect infringement or willful

                                   5   infringement. (Id. at 13-16.) Because Defendant’s pending motion to dismiss raises these same

                                   6   issues and because the motion to strike the infringement contentions would be moot if the district

                                   7   court were to grant the motion in full, the Court VACATES the May 6, 2021 hearing on

                                   8   Defendant’s motion to strike the infringement contentions for the ’034 and ’421 patent claims and

                                   9   holds the motion in abeyance.

                                  10           The deadline for Plaintiff to file amended infringement contentions in accordance with this

                                  11   Order is held in abeyance pending the Court’s ruling on the second motion to strike infringement

                                  12   contentions.
Northern District of California
 United States District Court




                                  13           This Order disposes of Docket No. 46.

                                  14           IT IS SO ORDERED.

                                  15   Dated: May 4, 2021

                                  16

                                  17
                                                                                                       JACQUELINE SCOTT CORLEY
                                  18                                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           8
